



Exhibit 10.4
EXECUTIVE CHANGE IN CONTROL AGREEMENT
This Executive Change In Control Agreement made as of the 31st day of March,
2016, by and between Teleflex Incorporated (the “Company”) and Karen Boylan
(“Employee”).
WHEREAS, Employee is employed as an executive of Teleflex Medical Europe Ltd., a
wholly-owned subsidiary of the Company; and
WHEREAS, the Board of Directors of the Company believes that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of Employee without distraction, notwithstanding that the Company
could be subject to a Change of Control, and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of key management personnel to the detriment of the
Company; and
WHEREAS, in consideration for Employee agreeing to continue in employment with
the Company and agreeing to keep Company information confidential, the Company
agrees that Employee shall receive the compensation set forth in this Agreement
in the event Employee’s employment is terminated without Cause, upon or after a
Change of Control;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:
1.Definitions.
“Base Salary” shall mean the base rate of salary being paid to Employee in all
capacities with the Company, together with any and all salary reduction
authorized amounts under any of the Company’s benefit plans or programs, at the
time of the delivery of a Notice of Termination to Employee.
    “Base Salary Continuation Period” shall mean the 18 month period commencing
on the day after the date on which Notice of Termination is given.
  
“Benefit Period” shall mean the period beginning on the date on which Notice of
Termination is issued and ending on the first to occur of (a) the 18-month
anniversary of the date on which Notice of Termination issued or (b) the first
date on which Employee is employed by another employer and is eligible to
participate in a health plan of Employee’s new employer.
“Board” shall mean the board of directors of the Company.


TFX CoC Severance 1002.4

--------------------------------------------------------------------------------






“Bonus Plan” shall mean a plan of the Company providing for the payment of a
cash bonus to Employee.
“Cause” shall mean (a) misappropriation of funds, (b) conviction of a crime
involving moral turpitude, or (c) gross negligence in the performance of duties,
which gross negligence has had a material adverse effect on the business,
operations, assets, properties or financial condition of the Company and its
subsidiaries taken as a whole.
“Change of Control” shall mean one of the following shall have taken place after
the date of this Agreement:
(a)    any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than the Company, any majority controlled subsidiary of the
Company, or the fiduciaries of any Company benefit plans) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 20% or more of the total voting power of the voting securities of
the Company then outstanding and entitled to vote generally in the election of
directors of the Company; provided, however, that no Change of Control shall
occur upon the acquisition of securities directly from the Company;
(b)    individuals who, as of the beginning of any 24 month period, constitute
the Board (as of the date hereof the “Incumbent Board”) cease for any reason
during such 24 month period to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company;
(c)    consummation of (i) a merger, consolidation or reorganization of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the voting
securities of the Company immediately prior to such merger, consolidation or
reorganization do not, following such merger, consolidation or reorganization,
beneficially own, directly or indirectly, at least 65% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity or entities resulting from such merger,
consolidation or reorganization, (ii) a complete liquidation or dissolution of
the Company or (iii) a sale or other disposition of all or substantially all of
the assets of the Company, unless at least 65% of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the entity or entities that acquire such assets are
beneficially owned by individuals or entities who or that were beneficial owners
of the voting securities of the Company immediately before such sale or other
disposition; or


2



--------------------------------------------------------------------------------






(d)    consummation of any other transaction determined by resolution of the
Board to constitute a Change of Control.
    “Contract of Employment” shall mean the contract of employment entered into
between the Company and Employee with an issued date of 27 September 2011, as
may be amended from time to time.
“Component Target Amount” shall have the meaning specified therefor in the
definition of “Target Bonus” in this Section 1.
“Disability” shall mean Employee’s continuous illness, injury or incapacity for
a period of six consecutive months.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Good Reason” means a Termination of Employment initiated by Employee by Notice
of Termination, upon one or more of the following occurrences; provided that as
soon as practicable after Employee becomes aware of such occurrence and before
such Notice of Termination is given, Employee shall have given written notice of
Good Reason to the Company and the Company shall not have fully corrected the
situation within 10 days after notice of such Good Reason:
(a)
any failure of the Company to comply with and satisfy any of the material terms
of this Agreement;

(b)
any significant reduction by the Company of the title, duties, job
responsibilities, reporting relationship or position of Employee;

(c)
any reduction in Employee’s Base Salary; or

(d)
the moving of the principal office of the Company to which Employee is assigned
to a location more than 25 miles from its location on the date of the Change of
Control.

“Performance Period” applicable to any Target Amount under a Bonus Plan shall
mean the period of time in which the performance goals applicable to the
determination of cash bonus awards pursuant to such Bonus Plan are measured.
“Target Amount” in respect of a bonus payable to Employee pursuant to any Bonus
Plan shall mean the amount specified in the Company’s records pertaining to such
Bonus Plan as the “target amount” of cash bonus which would be payable to
Employee if specified conditions were fulfilled.
“Target Bonus” shall mean the sum of the Target Amounts (each a “Component
Target Amount”) which would be payable in the year immediately following the
Termination Year pursuant to all Bonus Plans if all of the conditions for the
payment


3



--------------------------------------------------------------------------------






of each Component Target Amount were fulfilled, without regard to whether such
conditions are actually fulfilled; provided that, if a Target Amount has not
been determined for any such Bonus Plan on or before the Termination Date, the
Target Amount for such Bonus Plan which would have been payable in the
Termination Year shall be substituted for such undetermined Target Amount in the
foregoing calculation of the “Target Bonus.”
“Termination Date” shall mean the date specified in a Notice of Termination
issued by the Company as the effective date on which Employee’s Termination of
Employment occurs.
“Termination of Employment” shall be determined to have occurred on the
Termination Date specified in the Notice of Termination delivered to Employee as
specified in Section 2 of this Agreement.
“Termination following a Change of Control” shall mean a Termination of
Employment upon or within two years after a Change of Control either:
(a)
initiated by the Company for any reason other than Disability or Cause; or

(b)
initiated by Employee for Good Reason.

“Termination Year” shall mean the year in which Employee’s Termination Date
occurs.
2.    Notice of Termination. Any Termination of Employment shall be communicated
by a Notice of Termination to the other party hereto given in accordance with
Section 13 hereof. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (a) states that Employee’s employment is being
terminated, (b) specifies the Termination Date, (c) solely in the case of
termination for “Cause,” states that the termination is for Cause, and (d)
solely in the case of termination by Employee for Good Reason, states that the
termination is for Good Reason.
3.    Compensation upon Termination following a Change of Control. Subject to
the provisions of subsection (d) below and Sections 4 and 5 hereof, in the event
of Employee’s Termination following a Change of Control, Employee shall be
entitled to receive the following payments and benefits from the Company:
(a)    Employee shall receive payment of Employee’s unpaid base salary earned
through the date on which Notice of Termination is given, payable in accordance
with the Company’s normal payroll schedule and payroll practices in effect as of
the date on which Notice of Termination is given, subject to all applicable
withholdings and deductions.


4



--------------------------------------------------------------------------------






(b)    If a bonus awarded to Employee pursuant to any Bonus Plan for payment in
the year in which Notice of Termination is given shall not have been paid to
Employee, Employee shall receive the amount of such award within 15 days after
the date on which Notice of Termination is given. If no such bonus shall have
been awarded to Employee under any Bonus Plan, Employee shall receive the
following within 15 days after the date on which Notice of Termination is given:
a lump sum cash payment in the amount of the sum of the Target Amounts under
each such Bonus Plan referred to in the immediately preceding sentence which
would have been payable to Employee in the year in which Notice of Termination
is given.
(c)    Within 15 days after the date on which Notice of Termination is given,
Employee shall receive a lump sum cash payment equal to the pro-rated amount of
the Target Bonus (the “Pro-Rated Target Bonus”). The Pro-Rated Target Bonus
shall be computed by multiplying the Target Bonus by a fraction (i) the
numerator of which is the number of days in each year of the Performance Period
applicable to such Component Target Amount reduced by the number of days in the
year following the date on which Notice of Termination is given and (ii) the
denominator of which is the number of days in the Performance Period.
(d)    Beginning with the date on which Notice of Termination is given, Employee
shall receive the following:
(i)    The Company will continue to pay Employee’s Base Salary for the duration
of the applicable Base Salary Continuation Period (the “Base Salary Severance
Amount”), in accordance with the Company’s normal payroll schedule and payroll
practices in effect from time to time, subject to all applicable withholdings
and deductions, provided, however, that any payment of base salary made to
Employee in respect of any notice period which he or the Company is required to
give under the terms of his Contract of Employment (irrespective of whether
Employee works, is placed on garden leave, or payment is made in lieu of, all or
a part of such notice period) shall be offset against the Base Salary Severance
Amount, and provided that in the event that Employee is made redundant by the
Company, then any statutory redundancy payment to which Employee is entitled
shall be offset against the Base Salary Severance Amount calculated as of the
Termination Date, and Employee shall not be entitled to double recovery in
respect of (i) any statutory redundancy payment or (ii) any payment of base
salary payable to Employee in respect of any notice period which he or the
Company is required to give under the terms of his Contract of Employment.
(ii)    Employee shall receive a payment equal to (A) one hundred percent (100%)
of the Target Bonus on the twelve (12) month anniversary of the date on which
Notice of Termination is given; and (B) fifty percent (50%) of the Target Bonus
on the twenty-four (24) month anniversary of


5



--------------------------------------------------------------------------------






the date on which Notice of Termination is given. The amount paid on each such
date shall be paid in the form of a single lump sum cash payment less any
applicable deductions.
(iii)    Subject to statutory deductions, during the Benefit Period, the Company
shall continue to provide health and dental benefits under the Company’s
then-current health and dental plans for Employee and Employee’s spouse and
eligible dependents on the same basis as if Employee had continued to be
employed during that period. Notwithstanding the preceding, if Employee and
Employee’s spouse and eligible dependents are not eligible to continue coverage
under the Company’s health and/or dental plan(s), subject to statutory
deductions, the Company will reimburse Employee in cash on the last day of each
month during the Benefit Period (or balance thereof) an amount based on the cost
actually paid by Employee for that month to maintain health and/or dental
insurance coverage from commercial sources that is comparable to the health
and/or dental coverage Employee last elected as an employee for Employee and
Employee’s spouse and eligible dependents under the Company’s health and/or
dental plan(s) covering Employee, where the net monthly reimbursement after
taxes are withheld will equal the Company’s portion of the cost paid by Employee
for that month’s coverage determined in accordance with the Company’s policy
then in effect for employee cost sharing, on substantially the same terms as
would be applicable to an executive officer of the Company.
(iv)    The Company shall reimburse Employee for the cost of outplacement
assistance services incurred by Employee up to a maximum of $20,000, which shall
be provided by an outplacement agency selected by Employee. The Company shall
reimburse Employee within 15 days following the date on which the Company
receives proof of payment of such expense, which proof must be submitted no
later than December 1st of the calendar year after the calendar year in which
the expense was incurred. Notwithstanding the foregoing, Employee shall only be
entitled to reimbursement for those outplacement service costs incurred by
Employee on or prior to the last day of the second year following the
Termination Year.
(e)    All Company stock options and restricted stock held by Employee as of
Employee’s Termination Date that have not previously become vested and
exercisable shall immediately become fully vested and exercisable as of the date
immediately preceding the Termination Date, and any stock option or restricted
stock awards under which such stock options or restricted stock are granted are
hereby amended, effective the later of the date of this Agreement or the date of
such award, to so provide.


6



--------------------------------------------------------------------------------






(f)    As a condition to the obligation of the Company to pay compensation and
provide benefits under this Agreement, the Company shall have received from
Employee immediately following the Termination Date a written waiver and release
of claims against the Company substantially in the form attached hereto as
Exhibit A (but subject to any necessary adjustments reasonably determined by the
Company to be necessary to comply with applicable laws and regulations in effect
as of Employee’s Termination Date) executed by Employee (the “Release”). If
Employee fails to execute the Release, no payments or benefits shall thereafter
be made or provided to Employee pursuant to this Agreement.


4.    Confidential Information. Employee recognizes and acknowledges that, by
reason of Employee’s employment by and service to the Company, Employee has had
and will continue to have access to confidential information of the Company and
its affiliates, including, without limitation, information and knowledge
pertaining to products and services offered, innovations, designs, ideas,
technology, manufacturing and assembly methods, procedures, work instructions,
plans, trade secrets, proprietary information, distribution and sales methods
and systems, sales and profit figures, customer and client lists, and
relationships between the Company and its affiliates and other distributors,
customers, clients, suppliers and others who have business dealings with the
Company and its affiliates (“Confidential Information”). Employee acknowledges
that such Confidential Information is a valuable and unique asset of the
Company, and Employee covenants that Employee will not, either during or after
Employee’s employment by the Company, disclose any such Confidential Information
to any person for any reason whatsoever without the prior written authorization
of the Company, unless such information is in the public domain through no fault
of Employee or except as may be required by law or in a judicial or
administrative proceeding. Notwithstanding anything to the contrary herein, each
of the parties hereto (and each employee, representative, or other agent of such
parties) may disclose to any person, without limitation of any kind, the federal
income tax treatment and federal income tax structure of the transactions
contemplated hereby and all materials (including opinions or other tax analyses)
that are provided to such party relating to such tax treatment and tax
structure.
5.    Equitable Relief.
(a)    Employee acknowledges that the restrictions contained in Section 4 hereof
are reasonable and necessary to protect the legitimate interests of the Company
and its affiliates, that the Company would not have entered into this Agreement
in the absence of such restrictions, and that any violation of any provision of
that Section will result in irreparable injury to the Company. Employee
represents and acknowledges that (i) Employee has been advised by the Company to
consult Employee’s own legal counsel in respect of this Agreement, and (ii)
Employee has had full opportunity, prior to


7



--------------------------------------------------------------------------------






execution of this Agreement, to review thoroughly this Agreement with Employee’s
counsel.
(b)    Employee agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Section 4 hereof, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. Without limiting the foregoing, Employee also agrees that payment of
the compensation and benefits payable under Section 3 of this Agreement may be
automatically ceased in the event of a material breach of the covenants of
Section 4, provided the Company gives Employee written notice of such breach,
detailing the activity of Employee that constitutes a material breach, and
Employee fails to cease such activity within 15 days after Employee’s receipt of
such written notice. In the event that any of the provisions of Section 4 hereof
should ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, service, or other limitations permitted by applicable law.
(c)    Employee irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Section 4 hereof, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief or other equitable relief, may be brought in the United States
District Court for the Eastern District of Pennsylvania, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in or around Philadelphia, Pennsylvania, (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Employee may have to the laying
of venue of any such suit, action or proceeding in any such court. Employee also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 13 hereof.
6.    Other Payments and Indemnification. The payments due under Section 3
hereof shall be in addition to and not in lieu of any payments or benefits due
to Employee under any other plan, policy or program of the Company except as
provided under Section 15(a) and except that no cash payments shall be paid to
Employee under any severance plan of the Company that are due and payable solely
as a result of a Change of Control. In addition, Employee shall continue to be
covered by any policy of insurance providing indemnification rights for service
as an officer and director of the Company and to all other rights to
indemnification provided by the Company, in each case at least as favorable as
applicable to Employee on the date of this Agreement.

Where Employee receives any benefit or payment provided for under this
Agreement, he shall not be entitled to any benefit under the Senior Executive
Officer Severance


8



--------------------------------------------------------------------------------






Agreement and vice versa. Under no circumstances may he be entitled to receive
payment under both agreements.
7.    Enforcement. It is the intent of the parties that Employee not be required
to incur any expenses associated with the enforcement of Employee’s rights under
this Agreement by arbitration, litigation or other legal action, because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Employee hereunder. Accordingly, the Company shall pay
Employee on demand the amount necessary to reimburse Employee in full for all
expenses (including all attorneys’ fees and legal expenses) incurred by Employee
in enforcing any of the obligations of the Company under this Agreement, unless
the lawsuit brought by Employee is determined wholly or substantially in the
Company’s favor. The Company shall reimburse Employee for expenses under this
Section 7 no later than the end of the calendar year next following the calendar
year in which such expenses were incurred. The Company shall not be obligated to
pay any such expenses for which Employee fails to make a demand and submit an
invoice or other documented reimbursement request at least 10 business days
before the end of the calendar year next following the calendar year in which
such expenses were incurred. The amount of such expenses that the Company is
obligated to pay in any given calendar year shall not affect the expenses that
the Company is obligated to pay in any other calendar year. Employee’s right to
have the Company pay the expenses may not be liquidated or exchanged for any
other benefit.
8.    No Mitigation. Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.
9.    Deductions or Set-Offs. The Company reserves the right to make deductions
in respect of all sums from time to time owed by Employee to the Company or any
Associated Company, from Employee’s pay, bonus, allowances, expenses, or from
any amounts which may be due to Employee by the Company pursuant to this
Agreement. By agreeing to the terms and conditions set out in this Agreement
Employee consents to the deduction of such sums.
10.    Taxes. Any payments required under this Agreement shall be paid net of
(i) taxes withheld or deducted by the Company in accordance with the
requirements of law and (ii) deductions for the portion of the cost of certain
benefits to be borne by Employee. The Company reserves absolute discretion to
determine the manner in which tax should be applied to any such amounts or
benefits.
11.    Term of Agreement. The term of this Agreement shall be for three years
from the date hereof and shall be automatically renewed for successive one-year
periods unless the Company notifies Employee in writing that this Agreement will
not be renewed at least 60 days prior to the end of the current term; provided,
however, that (i) this Agreement shall remain in effect for at least two years
after a Change of Control occurring during the term of this Agreement and shall
remain in effect until all of the


9



--------------------------------------------------------------------------------






obligations of the parties hereunder are satisfied, and (ii) this Agreement
shall terminate if, prior to but not in contemplation of a Change of Control,
the employment of Employee with the Company and its affiliates shall terminate
for any reason.
12.    Successor Company. The Company shall require any successor or successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to Employee, to acknowledge expressly that
this Agreement is binding upon and enforceable against the Company in accordance
with the terms hereof, and to become jointly and severally obligated with the
Company to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or successions
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. As
used in this Agreement, the Company shall mean the Company as herein before
defined and any such successor or successors to its business or assets, jointly
and severally.
13.    Notice. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be delivered personally or mailed by registered or certified mail,
return receipt requested, or by overnight express courier service, as follows:
If to the Company, to:
Teleflex Incorporated
550 E. Swedesford Rd.
Suite 400
Wayne, PA 19087
Attn: General Counsel


If to Employee, to:
_______________________
        _______________________
        _______________________
        _______________________
        _______________________
or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section; provided, however, that if no such notice is given by the
Company following a Change of Control, notice at the last address of the Company
or to any successor pursuant to Section 13 hereof shall be deemed sufficient for
the purposes hereof. Any such notice shall be deemed delivered and effective
when received in the case of personal delivery, five days after deposit, postage
prepaid, with the U.S. Postal Service in the case of


10



--------------------------------------------------------------------------------






registered or certified mail, or on the next business day in the case of
overnight express courier service.
14.    Governing Law. This Agreement shall be governed by and interpreted under
the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.
15.    Contents of Agreement, Amendment and Assignment.
(a)    This Agreement supersedes all prior agreements, sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment executed by Employee and approved by the Board and executed on
the Company’s behalf by a duly authorized officer; provided, however, that
except as stated in Section 6 above, this Agreement is not intended to supersede
or alter Employee’s rights under any compensation, benefit plan or program,
unless specifically modified hereunder, in which Employee participated and under
which Employee retains a right to benefits. The provisions of this Agreement may
provide for payments to Employee under certain compensation or bonus plans under
circumstances where such plans would not provide for payment thereof. It is the
specific intention of the parties that the provisions of this Agreement shall
supersede any provisions to the contrary in such plans, to the extent that the
provisions of this Agreement are more favorable to Employee than the terms of
such plans, and such plans shall be deemed to have been amended to correspond
with this Agreement without further action by the Company or the Board.
(b)    Nothing in this Agreement shall be construed as giving Employee any right
to be retained in the employ of the Company and/or any subsidiary of the
Company.
(c)     All of the terms and provisions of this Agreement, including the
covenants of Section 4, shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, representatives, successors and assigns of
the parties hereto.
16.    Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.
17.    Remedies Cumulative; No Waiver. No right conferred upon Employee by this
Agreement is intended to be exclusive of any other right or remedy, and each and
every such right or remedy shall be cumulative and shall be in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by Employee in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, including, without limitation, any delay by Employee in delivering a
Notice of Termination pursuant to Section 2 hereof


11



--------------------------------------------------------------------------------






after an event has occurred which would, if Employee had resigned, have
constituted a Termination following a Change of Control pursuant to Section 1 of
this Agreement.
18.    Miscellaneous. All section headings are for convenience only. This
Agreement may be executed in several counterparts, each of which is an original.
It shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.
19.    Construction. The word “including” means “including without limitation.”




12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.
 
Teleflex Incorporated


By:    /s/ Liam Kelly          
Name: Liam Kelly
Title: Executive Vice President and Chief Operating Officer
 




   /s/ Karen Boylan
Karen Boylan





13



--------------------------------------------------------------------------------






EXHIBIT A
GENERAL RELEASE
1.    I, ___________________, for and in consideration of certain payments to be
made and the benefits to be provided to me under the Executive Change In Control
Agreement, dated as of _______________ (the “Agreement”) with Teleflex
Incorporated (the “Company”) and conditioned upon such payments and provisions,
do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its
past or present subsidiaries and affiliates, its and their past or present
officers, directors, stockholders, employees and agents, their respective
successors and assigns, heirs, executors and administrators, the pension and
employee benefit plans of the Company, or of its past or present subsidiaries or
affiliates, and the past or present trustees, administrators, agents, or
employees of the pension and employee benefit plans (hereinafter collectively
included within the term the “Company”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of actions, suits, debts,
claims and demands whatsoever in law or in equity, which I ever had, now have,
or hereafter may have, or which my heirs, executors or administrators hereafter
may have, by reason of any matter, cause or thing whatsoever from the beginning
of my employment with the Company to the date of these presents and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship and the
termination of my employment relationship with the Company and/or any Associated
Company, including but not limited to, any claims which have been asserted,
could have been asserted, or could be asserted now or in the future under the
constitution, contract, common law, in equity, statute (in particular, but not
limited to the Unfair Dismissals Acts 1977–2007, the Minimum Notice and Terms of
Employment Acts 1973–2005, the Organisation of Working Time Act 1997, the
Redundancy Payments Acts 1967–2014, the Terms of Employment (Information) Acts
1994–2014, the Payment of Wages Act 1991, the Maternity Protection Acts
1994-2004 and the National Minimum Wage Act 2000, the Safety Health and Welfare
at Work Acts 2005 and 2010, the Employment Equality Acts 1998-2012, the
Protection of Employment Acts 1977 to 2014, the Employees (Provision of
Information and Consultation) Act 2006, the Protection of Employees (Part-Time)
Work Act 2001, the Protection of Employees (Fixed-Term) Work Act 2003, the
Adoptive Leave Acts 1995-2005, the Carer’s Leave Act 2001, the Data Protection
Acts 1988-2003, the European Communities (Protection of Employees on Transfer of
Undertakings) Regulations 2003, the Industrial Relations Acts 1948-2015, the
Parental Leave Acts 1998 and 2006, the Pensions Act 1990 (as amended), the
Protection of Young Persons (Employment) Act 1996, the Protection of Employees
(Temporary Agency Work) Act 2012, the Protected Disclosures Act 2014, the
Workplace Relations Act 2015, as well as the Pennsylvania Human Relations Act,
43 Pa. C.S.A. §§951 et seq., the Rehabilitation Act of 1973, 29 USC §§701 et
seq., Title VII of the Civil Rights Act of 1964, 42 USC §§2000e et seq., the
Civil Rights Act of 1991, 2 USC §§60 et seq., the Age Discrimination in
Employment Act of 1967, 29 USC §§621 et seq., the Americans with Disabilities
Act, 29 USC §§706 et seq., and the Employee Retirement Income Security Act of
1974, 29 USC §§301 et seq.), the common law or


A-1



--------------------------------------------------------------------------------






otherwise all as amended, and all claims for counsel fees and costs, any
contracts between the Company and me and any common law claims now or hereafter
recognized and all claims for counsel fees and costs; provided, however, that
this Release shall not apply to any entitlements under the terms of the
Agreement or under any other plans or programs of the Company in which I
participated and under which I have accrued and become entitled to a benefit
other than under any Company separation or severance plan or programs. Finally,
I waive and compromise any claim to take a personal injuries claim against the
Company, the Group, any director, member or employee.


  
2.    Subject to the limitations of paragraph 1 above, I expressly waive all
rights afforded by any statute which expressly limits the effect of a release
with respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.
3.    I hereby agree and recognize that my employment was permanently and
irrevocably severed on ___________________, 20__ and the Company and its
subsidiaries have no obligation, contractual or otherwise to me to hire, rehire
or reemploy me in the future. I acknowledge that the terms of the Agreement
provide me with payments and benefits which are in addition to any amounts to
which I otherwise would have been entitled.
4.    I hereby agree and acknowledge that the payments and benefits provided by
the Company are to bring about an amicable resolution of my employment
arrangements and are not to be construed as an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by the
Company and that the Agreement was, and this Release is, executed voluntarily to
provide an amicable resolution of my employment relationship with the Company.
5.    I hereby acknowledge that nothing in this Release shall prohibit or
restrict me from: (i) making any disclosure of information required by law; (ii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; or (iii)
filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state or municipal law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization. In addition, I understand that each of the
parties hereto (and each employee, representative, or other agent of such
parties) may disclose to any person, without limitation of any kind, the federal
income tax treatment and federal income tax structure of the transactions
contemplated hereby and all materials (including opinions or other tax analyses)
that are provided to such party relating to such tax treatment and tax
structure.


A-2



--------------------------------------------------------------------------------






6.    I hereby certify that I have read the terms of this Release, that I have
been advised by the Company to discuss it with my attorney, that I have received
the advice of counsel and that I understand its terms and effects. I
acknowledge, further, that I am executing this Release of my own volition with a
full understanding of its terms and effects and with the intention of releasing
all claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
above named parties, nor their agents, representatives or attorneys have made
any representations to me concerning the terms or effects of this Release other
than those contained herein.
7.    I hereby further acknowledge that the terms of Sections 4 and 5 of the
Agreement shall continue to apply for the balance of the time periods provided
therein and that I will abide by and fully perform such obligations.
[SIGNATURE PAGE FOLLOWS]


A-3



--------------------------------------------------------------------------------






Intending to be legally bound hereby, I execute the foregoing Release this ___
day of _____________, 20 ___.
________________________                ____________________
Witness




A-4

